Citation Nr: 0610347	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  05-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board observes that a November 2004 rating decision 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable evaluation, effective 
April 14, 2004.  Thereafter, the veteran appealed with 
respect to the propriety of the initially assigned rating.  
However, in a September 2005 communication, he requested that 
this issue be withdrawn.  See 38 C.F.R. § 20.204 (2005).  
Also, the October 2004 rating decision on appeal denied 
service connection for PTSD, with which the veteran 
thereafter entered a notice of disagreement. During the 
course of the appeal, a May 2005 Decision Review Officer 
(DRO) decision granted service connection for PTSD and an 
assigned an initial evaluation of 50 percent, effective April 
14, 2004.  Such is considered a full grant of the benefit 
sought on appeal.  Therefore, the issues of entitlement to an 
initial compensable rating for bilateral hearing loss and 
entitlement to service connection for PTSD are no longer 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is currently service-connected for PTSD and he 
alleges that such service-connected disability caused or 
aggravated his heart condition.  As such, he claims that 
service connection is warranted for a heart condition as 
secondary to PTSD.

Initially, the Board observes that, in a September 2005 
communication, the veteran requested a video-conference 
hearing before a Veterans Law Judge.  Such hearing has not 
been scheduled and, therefore, a remand is necessary to 
afford the veteran his requested hearing.  See 38 C.F.R. § 
20.703 (2005).  

Also, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) is applicable to the claim now before the 
Board.  Such provides that VA is required to provide notice 
of the VCAA to a claimant as required by 38 U.S.C.A. 
§§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Board notes that the August 2004 VCAA letter 
provided to the veteran failed to explain to him the 
information or evidence needed to establish a disability 
rating and effective date for the claim on appeal.

As such, while on remand, the veteran should be provided 
notice consistent with the VCAA, to include the elements 
articulated by the Court in Pelegrini and Dingess/Hartman, 
supra.  In this regard, the Board notes that the veteran 
submitted two statements from his treating physicians, Drs. 
Higgins and Reese, that discuss, in generalities, the impact 
PTSD has on cardiovascular health.  While on remand, the 
veteran should be invited to submit evidence, to include any 
statements or treatment records, from Drs. Higgins and Reese 
detailing the specific way in which his PTSD impacted his 
heart condition.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
video-conference hearing before a Veterans 
Law Judge.  

2.  All notification and development action 
required by the VCAA, to include the 
elements articulated by the Court in 
Pelegrini and Dingess/Hartman, supra, should 
be completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support his service 
connection claim, to include an explanation 
as to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, informing him 
whether he or VA is responsible for 
obtaining such evidence, and requesting that 
he submit all relevant evidence in his 
possession, to include any statements or 
treatment records from Drs. Higgins and 
Reese detailing the specific way in which 
his PTSD impacted his heart condition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


